IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: P.S., A MINOR      : No. 250 WAL 2017
PETITION OF P.S., A MINOR              :
                                       :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court


                                    ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.